OPINION
BROCK, Justice.
The issues before the Court in the case at bar are identical to those decided on this date in the case of Commissioner of the Department of Transportation of the State of Tennessee v. James Hall, et ux., Tenn., 635 S.W.2d 110 (1982). The facts, except for some minor differences, are almost identical. The Hooper trial occurred on July 9, 1979, one week after the Hall trial. In Hooper, Mr. Foster, rather than Mr. Martin, was the defendants’ second expert witness. However, in Hooper, the DOT did not attempt to take depositions from either expert. Furthermore, the record in Hooper is completely silent with respect to the exact moment when the motion for a continuance was made. Since the record in the case at bar is even less developed than that presented to the Court in Hall, the Court must reverse the Court of Appeals’ holding that the trial judge abused his discretion by not granting a continuance, and reinstate the trial court’s judgment. Costs of this appeal will be borne by the DOT.
HARBISON, C. J., and FONES, COOPER and DROWOTA, JJ., concur.